                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

ROSEMARY ALLEN                                                              PLAINTIFF

v.                           CASE NO. 3:20-CV-00062-BSM

NUCOR CORPORATION, d/b/a
NUCOR STEEL ARKANSAS, a division
of NUCOR CORPORATION;
JOHN DOES 1-5                                                            DEFENDANTS

                                     JUDGMENT

       Consistent with the order entered today, this case is dismissed with prejudice. The

parties will bear their own costs.

       IT IS SO ORDERED, this 30th day of June, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
